Citation Nr: 0839623	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  00-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for end-stage liver 
disease, status post liver transplant, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The veteran served on active duty from October 1968 to June 
1970.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a January 2000 decision by the Winston-Salem, 
North Carolina, Regional Office (RO).  The Board denied the 
claim in November 2002.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, the Court granted a joint motion to vacate the 
Board decision and remand the case to the Board.  Following 
additional development the Board again denied the claim in 
October 2005, and the veteran again appealed.

In a July 2007 Court Order vacated the October 2005 Board 
decision and remanded it to the Board for further review 
pursuant to a Joint Motion of the veteran's attorney and VA.  
As set forth in the decision below, the Board addresses all 
concerns of the above Motions.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's end-stage liver disease, status post liver 
transplant, is related to his military service.


CONCLUSION OF LAW

The veteran's end-stage liver disease, status post liver 
transplant, was neither incurred nor aggravated by military 
service and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (e), 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's failure to 
provide the veteran notice of how disability ratings and 
effective dates are determined is not prejudicial in light of 
the decision reached below.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, the claim was 
readjudicated on a de novo basis, as shown in the April 2005 
supplemental statement of the case.  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).

The veteran contends the liver disease that caused the need 
for a liver transplant was caused by his military service, 
including his presumed exposure to Agent Orange while serving 
in the Republic of Vietnam.  He and his attorney assert he 
should receive the benefit sought under the reasonable doubt 
doctrine.



Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

VA laws and regulations also provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam war, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 38 
C.F.R. § 3.303, as well as presumptive service connection 
under 38 C.F.R. § 3.307 for the disorders enumerated at 38 
C.F.R. § 3.309 for herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Presumptive Service Connection

As a chronic disease.  The evidence records the veteran's 
complaints and/or treatment for liver disease as starting in 
1996.  His disease was ultimately diagnosed as cirrhosis of 
the liver, alcoholic cirrhosis of the liver, and/or end stage 
liver disease.  The preponderance of the evidence of record 
shows that cirrhosis did not manifest to a degree of 10 
percent within one year of his separation from active 
service.  In fact, the October 2001 VA examiner specifically 
opined it was not likely the veteran's liver disease was 
manifested within the first post-service year, as cirrhosis 
of the liver is normally a long-term disease characterized by 
a series of events, which usually develops many years later.  
Thus, there is no factual basis for service connection on a 
presumptive basis for a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

As a herbicide-related disease.  The record also shows the 
veteran's cirrhosis of the liver, alcoholic cirrhosis of the 
liver, and/or end stage liver disease required a liver 
transplant in December 1998.  None of these disease processes 
is recognized by the Secretary as a disease process 
associated with herbicide exposure.  As a result, the veteran 
cannot receive the benefit he seeks under the  presumptions 
found in 38 C.F.R. §§ 3.307, 3.309(e).

Direct Service Connection

The veteran's Form DD-214 documents combat service in the 
Republic of Vietnam during the Vietnam War, but his service 
medical records are devoid of any complaint or finding 
related to a liver disorder.  Further, the earliest 
documentation of a liver disease is from 1997 (see January 
1997 consultation report from at Albemarle Hospital), more 
than two and one-half decades post-service.  In light of the 
absence of evidence of in-service symptomatology, the Board 
finds there is no continuity of symptomatology between his 
military service and his post-service diagnosis of liver 
disease.  38 C.F.R. § 3.303(d).

As to the medical opinions that cirrhosis of the liver was 
caused by the appellant's exposure to herbicides while 
serving in the Republic of Vietnam, as a Vietnam era veteran 
the claimant is presumed to have herbicide exposure.  See 38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Dr. 
Faber opined in a January 1999 letter that it was "possible" 
that the veteran's exposure to Agent Orange in the military 
could be a cause of his current liver disease.  Similarly, 
Dr. Shiffman opined in a June 2001 letter that Agent Orange 
exposure "may have been a contributing factor" to his 
development of liver disease.  Likewise, in the October 2001 
VA examination report, it was opined that it was at least at 
likely as not that the veteran's liver failure was a result 
of Agent Orange exposure.

On the other hand, a March 2005 VA opinion noted it was less 
likely than not that the veteran's liver disease was 
secondary to the veteran's Agent Orange exposure.  In the 
March 2005 opinion, the physician clearly indicated the 
opinion was rendered after reviewing the claims folder and 
pertinent medical literature pertaining to herbicide exposure 
and its known complications.  Further, it was based on a full 
consideration of the material evidence and the physician 
provided a clear rationale for the opinion rendered.   The 
opinion mirrored the conclusion of the National Academy of 
Science which has exhaustively studied the nature of any 
disease caused by Agent Orange exposure since 1993.  Indeed, 
in 1996, the National Academy of Science announced that after 
reviewing approximately 6,420 abstracts of scientific or 
medical articles and selecting approximately 230 
epidemiological studies for detailed analysis, consulting 
with outside experts, and conducting public hearings, it 
found no basis to link any disorder to Agent Orange exposure 
save for those listed at 38 C.F.R. § 3.309(e).  See VETERANS 
AND AGENT ORANGE: HEALTH EFFECTS OF HERBICIDES USED IN VIETNAM (1993), 
and a 1996 report entitled VETERANS AND AGENT ORANGE: UPDATE 1996 
(1996) cited at 59 Fed. Reg. 341-6 (1994); 61 Fed. Reg. 
41,442-49 (1996).  

Bases of The Motions

The August 2003 Motion noted concern with the RO's request 
for an addendum to the examiner's opinion.  Specifically, the 
Motion noted the prospect that the RO's request may have 
unduly influenced or biased the VA examiner's opinion, and 
that a remand was in order for the Board to address and 
assess to what extent-if any, that may have occurred.

The most recent Motion noted the examiner did not 
specifically address the opinions of record of the other 
examiners, and the Court granted the Motion on that basis.  
The Board finds all of the above concerns have been addressed 
and adequately resolved, and the weight of the evidence is 
still unfavorable to the veteran.

In compliance with the Court's Order, as based on the Motion, 
the Board requested an opinion from a specialist designated 
by the Veterans Health Administration.  The Board's February 
2008 request specifically advised that the parties to the 
Motion agreed that the RO's request to the fee-basis examiner 
for clarification compromised the fairness of the 
adjudication process, and specifically instructed Veterans 
Health Administration that the appointed examiner was not to 
consider either the October 2001 opinion or the May 2002 
addendum.  The Veterans Health Administration designated a 
hepatologist trained in the diagnosis and management of liver 
diseases to review the claims file and render an opinion.

In his May 2008 report the hepatologist found the veteran's 
presumed exposure to Agent Orange in-service, and that the 
appellant was first diagnosed with end-stage liver disease in 
1996.  The hepatologist then noted that, while Agent Orange 
could be associated with a variety of toxic manifestations, 
liver injury was rare.  He further noted his observation was 
not based solely on his personal professional experience, 
but-citing the Veterans and Agent Orange 2006 Update, noted 
the pertinent latest literature was consistent with his 
observation.

The hepatologist noted the veteran's prior history of 
alcoholism as documented in his treatment records; citing one 
instance of a December 1997 report of the veteran's private 
physician that noted the odor of alcohol on the veteran's 
breath during an interview.  In December 1997, the veteran's 
private physician noted that he was going try and have the 
veteran enroll in Alcoholics Anonymous.  After noting that 
"cause and effect" relationships are difficult to prove 
with certainty, the hepatologist observed that the current 
two most common causes of end-stage liver disease are chronic 
hepatitis C and alcohol abuse.    (Quotes in original)  In 
light of the fact the veteran tested negative for the former, 
but had a history of the latter, he opined the most likely 
etiology of the veteran's end-stage liver disease was alcohol 
abuse.  Further, he opined in-service Agent Orange exposure 
played no significant-if any at all, role in the etiology of 
his disease.

In June 2008, the Board noted the hepatologist did not 
address or otherwise comment on the medical opinions 
favorable to the veteran and, in June 2008, referred the 
claims file back to him for consideration of and comment on 
the opinions of the veteran's physicians.

In his July 2008 addendum, the hepatologist noted that Dr. 
Faber opined only that it was possible the veteran's end-
stage liver disease was caused by his in-service Agent Orange 
exposure.  Further, the hepatologist noted, the data in the 
pertinent literature did not support Dr. Faber's hypothesis, 
as there is no evidence cirrhosis can result from Agent 
Orange.  He again referred to the Agent Orange 2006 Update.  
The hepatologist noted that in a June 1997 letter Dr. 
Schiffman noted the veteran's diagnosis of alcoholic 
cirrhosis and, in a December 1997 letter, the veteran's liver 
status had improved after six months of abstinence.  
Secondary to the veteran's relapse into alcohol consumption, 
his condition worsened, as expected, to the extent that 
following a period of sobriety the transplant was performed 
in December 1998.  The hepatologist noted the veteran was 
unable to abstain from alcohol post-operatively, as indicated 
in Dr. Schiffman's June 2001 letter.  He noted one of his 
concerns was the history of the minimal amount of alcohol 
consumed and admitted to by the veteran was inconsistent with 
the degree of the veteran's liver injury.

The hepatologist noted that, unfortunately, alcoholics almost 
invariably minimize or deny completely their alcohol 
consumption.  The facts indicate the veteran is an alcoholic 
who now has end-stage liver disease, and that he stood by his 
opinion as to the etiology of the disease process-excessive 
consumption of alcohol.

The Board provided the veteran a copy of the hepatologist's 
opinion in August 2008.  See 38 C.F.R. § 20.903.  In his 
October 2008 response, the veteran took issue with the 
hepatologist's observation that he experienced a relapse of 
his alcohol consumption and specifically denied it.  The 
veteran stated that he was so incensed over the opinion he 
searched through nine-plus years of correspondence to find a 
letter or opinion that proved alcohol consumption was not the 
primary cause of his end-stage liver disease.

The Board notes the letter provided by the veteran is a copy 
of the hepatologist's addendum.  Nonetheless, the veteran 
appears to have referred to Dr. Schiffman's 2001 letter where 
he indicated the veteran's alcohol consumption was not very 
impressive and indicated a possible nexus with Agent Orange.

The Board finds the hepatologist addressed that factor.  
Further, as noted by the hepatologist, the opinions of Drs. 
Faber and Shiffman were not shown to be based on all the 
evidence of record, or based on a review of pertinent medical 
literature.   Further, the Board finds them speculative.  The 
use of the word "possible" and "may have been a contributing 
factor" renders the opinions of these doctors speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  The Board again notes that Drs. Faber and 
Shiffman declined to respond to VA's requests for a more 
definitive statement of their opinions on any relationship 
between the veteran's current liver disability and his 
exposure to herbicide agents while in military service.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the veteran's claim.  
The benefit sought on appeal is denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309)a), (e).  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine is not for application.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for end-stage liver 
disease, status post-liver transplant, as a result of 
exposure to herbicides, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


